 

Exhibit 10.2

 

Retention Agreement

 

This Retention Agreement (this “Agreement”) is entered into by and among Busey
Bank (“Busey Bank”), Pulaski Bank, National Association (“Pulaski Bank”) and
Stephan R. Greiff (“Employee”) for the purposes and reasons stated below. As to
the obligations of Pulaski Bank and Employee under this Agreement, this
Agreement shall be effective as of the date this Agreement is signed by all
parties. As to the obligations of Busey Bank, this Agreement shall be effective
as of the Effective Time of the Merger (each as defined in the Agreement and
Plan of Merger between First Busey Corporation (“First Busey”) and Pulaski
Financial Corp. (“PFC”) dated December 3, 2015 (“Merger Agreement”)) under which
First Busey is the successor to and assumes certain liabilities of PFC. In the
event that the Effective Time shall not occur, as to Busey Bank this Agreement
shall be void as of the date it was entered into and of no force and effect.

 

RECITALS

 

A.           Busey Bank is a wholly-owned subsidiary of First Busey; and

 

B.           Pulaski Bank, National Association, a national bank (“Pulaski
Bank”), is a wholly-owned subsidiary of PFC; and

 

C.           As of the date of execution hereof, Employee is employed by Pulaski
Bank; and

 

D.           Pulaski Bank wishes to encourage Employee to remain employed by
Pulaski Bank through the Effective Time; and

 

E.            Busey Bank has notified Employee that it intends to continue
Employee’s employment after the Effective Time; and

 

F.            Pulaski Bank offers Employee an Initial Bonus and Busey Bank
offers Employee a Retention Bonus and possible Severance Payment in
consideration of, and payment is conditioned upon, among other things,
Employee’s agreement to provide Busey Bank with the protective covenants set
forth herein and Employee’s compliance therewith; and

 

G.            Busey Bank agrees to provide Employee with the Retention Bonus
and, if applicable, the Severance Payment described below in consideration of
Employee’s release of Busey Bank from any liability associated with Employee’s
employment by Busey Bank and Pulaski Bank.

 

For and in consideration of the mutual promises contained herein, the parties
hereto intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.            Transition Periods.

 

(a)          Through Effective Time. Pulaski Bank hereby employs and Employee
agrees to remain employed by Pulaski Bank during the period beginning as of the
date of this Agreement and continuing through the Effective Time (the
“Pre-Closing Transition Period”).

 

(b)          Post Effective Time. One of either Pulaski Bank or Busey Bank shall
employ and Employee agrees to remain employed by Pulaski Bank or Busey Bank
during the period beginning at the Effective Time and continuing through the
transition of business and operations to Busey Bank and ending on 30 days
following the merger of Pulaski Bank with and into Busey Bank (the “Post-Closing
Transition Period”). The Pre-Closing Transition Period and the Post-Closing
Transition Period are collectively referred to herein as the “Transition
Periods”).

 

 

 

 

(c)          At- Will Employment. At all times, including during and after the
Transition Periods (if Employee’s employment is continued), Employee’s
employment shall be at-will, which means that either Employee or Pulaski Bank or
Busey Bank, as applicable, may terminate Employee’s employment for any or no
reason at any time with or without warning or notice to the other party.

 

(d)          Employee Acknowledgement. Employee hereby acknowledges and agrees
that the new post-closing title or position Employee has accepted with Busey
Bank shall not constitute a material diminution of Employee’s authorities,
duties or responsibilities following the Merger.

 

2.            Initial Bonus. Pulaski Bank shall pay to Employee $15,000 within
thirty (30) days of the date of this Agreement (the “Initial Bonus”).

 

3.            Retention Bonus. Busey Bank shall pay to Employee $35,000 (the
“Retention Bonus”) contingent upon Employee continuing to work for Pulaski Bank
and/or Busey Bank until the end of the Post-Closing Transition Period and
executing and not revoking the Release and Waiver Agreement attached as Exhibit
A (the “Release”). If Busey Bank terminates Employee’s employment prior to the
end of the Post-Closing Transition Period, Busey Bank shall pay the Retention
Bonus if the termination is other than for disciplinary or unsatisfactory
performance reasons in accordance with the provisions of First Busey’s personnel
manual. In addition, if Employee terminates Employee’s employment with either
Pulaski Bank or Busey Bank for any or no reason, then no Retention Bonus shall
be paid. Subject to receipt of the Release, Busey Bank shall pay to Employee the
Retention Bonus described in this Section 3 at the next regularly scheduled
Busey Bank payday administratively feasible following the Effective Date of the
Release (as defined in the Release); provided, however, that if the end of the
Post-Closing Transition Period occurs on or after November 1, 2016, then the
Retention Bonus shall be paid on the first Busey Bank payday following January
1, 2017. The payment will be made in a lump sum, less all applicable
withholdings and deductions.

 

4.            Severance. Busey Bank shall pay to Employee severance equal to
fifty-two (52) weeks’ base salary as of the date of termination (the “Severance
Payment”) if, prior to December 31, 2017, Busey Bank terminates Employee’s
employment for any reason other than disciplinary or unsatisfactory performance
reasons in accordance with First Busey’s personnel manual. Payment of the
Severance Payment is contingent upon Employee executing and not revoking the
Release. Subject to receipt of the Release, Busey Bank shall pay to Employee the
Severance Payment described in this Section 4 commencing on the next regularly
scheduled Busey Bank payday administratively feasible following the Effective
Date of the Release; provided, however, that if Employee’s employment terminates
after November 1 of a year, the Severance Payment shall not commence until the
first Busey Bank payday of the following January 1. The payment will be made in
substantially equal installments over the period represented by the Severance
Payment in accordance with Busey Bank’s regular payroll practices, less all
applicable withholdings and deductions.

 

5.            Employee Covenants. Employee acknowledges that Employee has been
or will be provided intimate knowledge of the business practices, trade secrets,
and other confidential and proprietary information of PFC and Pulaski Bank and
their respective affiliates and of First Busey and Busey Bank and their
respective affiliates (collectively, the “Covered Entities” and singularly a
“Covered Entity”), including without limitation this Agreement (“Confidential
Information”), which, if exploited by Employee, would seriously, adversely, and
irreparably affect the interests of the Covered Entities and the ability of the
Covered Entities to continue their respective businesses.

 

 2 

 

 

(a)          Confidential Information. During the course of Employee’s
employment with a Covered Entity and following termination of employment for any
reason, Employee shall not directly or indirectly use, disclose, copy, or make
lists of Confidential Information for the benefit of anyone other than the
applicable Covered Entity, except to the extent that such information is or
thereafter becomes lawfully available from public sources, or such disclosure is
authorized in writing by Busey Bank or required by law.

 

(b)          Non-Solicitation. As an essential ingredient of and in
consideration of this Agreement, the Initial Bonus, and the Retention Bonus,
Employee shall not, beginning as of the date of this Agreement and continuing
during Employee’s employment with a Covered Entity and during the applicable
period set forth below (the “Restricted Period”), directly or indirectly do any
of the following (all of which are collectively referred to in this Agreement as
the “Employee Covenant”):

 

(i)          As of the date of this Agreement and ending one (1) year
immediately following Employee’s termination of employment with a Covered Entity
for any reason: (A) hire or induce or attempt to induce any employee of a
Covered Entity to leave the employ of a Covered Entity; (B) interfere with the
relationship between a Covered Entity and any employee of a Covered Entity; or
(C) induce or attempt to induce any customer, supplier, licensee, or other
business relation of a Covered Entity with whom Employee had an ongoing business
relationship to cease doing business with any Covered Entity or interfere with
the relationship between any Covered Entity and their respective customers,
suppliers, licensees, or other business relations with whom Employee had an
ongoing business relationship.

 

(ii)          As of the date of this Agreement and ending one (1) year
immediately following Employee’s termination of employment with a Covered Entity
for any reason, solicit the business of any person or business entity known to
Employee to be a customer of a Covered Entity, where Employee, or any person
reporting to Employee, had accessed Confidential Information of, had an ongoing
business relationship with, or had made substantial business efforts with
respect to, such person or business entity, with respect to products,
activities, or services that compete in whole or in part with the products,
activities, or services of any Covered Entity.

 

(c)          Non-Disparagement. During the course of Employee’s employment with
a Covered Entity and following termination of employment for any reason,
Employee shall not engage in any disparagement of any Covered Entity, and shall
refrain from making any false, negative, critical, or disparaging statements,
implied or expressed, concerning any Covered Entity; and Employee shall do
nothing that would damage any Covered Entity’s business reputation or goodwill.

 

(d)          Remedies for Breach of Employee Covenant. Employee has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Employee acknowledges that the covenants
contained in this Section 5 are reasonable with respect to their duration,
geographical area, and scope. Employee acknowledges that (i) the restrictions
contained in this Section 5 are reasonable and necessary for the protection of
the legitimate business interests of the Covered Entities, (ii) such
restrictions create no undue hardships, (iii) any violation of these
restrictions would seriously, adversely, and irreparably injure the Covered
Entities and such interests, and (iv) such restrictions were a material
inducement to a Covered Entity to employ Employee and to enter into this
Agreement. If Employee violates the Employee Covenant and a Covered Entity
brings legal action for relief, the Restricted Period shall be tolled and deemed
to have the duration specified herein computed from the date the relief is
granted but reduced by the time between the period when the Restricted Period
began to run and the date of the first violation of the Employee Covenant by
Employee.

 

 3 

 

 

(e)          Intellectual Property. At all times from and after the date of the
date of this Agreement, Employee agrees to not, directly or indirectly, use,
register, or assist others to use or register, any designation (including,
without limitation, any service mark, trademark, trade name or other indicia of
source) that is the same as or confusingly similar to Pulaski Bank, National
Association in connection with any banking, wealth management, lending, trust,
mortgage, or other financial services or products. Employee further acknowledges
and agrees that Employee’s obligations under this paragraph are necessary to
protect consumers from confusion as to source, affiliation, association or
sponsorship, and that such obligations are reasonable and will not preclude or
materially impede Employee from gainful employment.

 

6.            Excess Parachute Provisions. Notwithstanding any contained herein
to the contrary, in the event the payments and or benefits provided hereunder or
pursuant any other plan or program (“Total Payments”) constitute excess
parachute payments under Internal Revenue Code (“Code”) Section 280G or 4999,
with respect to the Merger, then the payment or benefits provided hereunder
shall be reduced, but not below $0, so that no portion of the Total Payments is
considered an excess parachute payment. Any reduction in the Total Payments
shall be determined by Busey Bank in accordance with the provisions of Code
section 409A and the rules and regulations thereunder.

 

7.            Applicable Law. All questions concerning the construction,
validity, and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement shall be governed by the internal laws of
the State of Illinois applicable to agreements made and wholly to be performed
in such state without regard to conflicts of law provisions of any jurisdiction.

 

8.            Entire Agreement and Severability. This Agreement and the Release
constitute the entire agreement between the parties concerning the subject
matter thereof, and supersede all prior negotiations, undertakings, agreements,
and arrangements with respect thereto, whether written or oral. Employee
specifically waives the right to participate in or received benefits under any
severance plan, program or practice of any Covered Entity. If a court of
competent jurisdiction determines that any provision of this Agreement is
invalid or unenforceable, then the invalidity or unenforceability of that
provision shall not affect the validity or enforceability of any other provision
of this Agreement and all other provisions shall remain in full force and
effect. The various covenants and provisions of this Agreement are intended to
be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and such scope may be judicially modified accordingly. Notwithstanding the
foregoing, if Employee is subject to post-employment restrictions pursuant to
any other agreement, the provisions of both this Agreement and such other
agreements shall apply such that the most restrictive provisions shall apply to
Employee.

 

9.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

10.          Withholding of Taxes. Pulaski Bank and Busey Bank may withhold from
any benefits payable under this Agreement all federal, state, city and other
taxes as may be required pursuant to any law, governmental regulation, or
ruling.

 

11.          No Assignment. Employee’s rights to receive benefits under this
Agreement shall not be assignable or transferable other than a transfer by will
or by the laws of descent or distribution.

 

12.          Survival. The provisions of Sections 5 and 8 shall survive the
termination of this Agreement and Employee’s employment.

 

13.          Amendment. This Agreement may not be amended or modified except by
written agreement signed by the parties.

 

 4 

 

 

In witness whereof, the parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

 

PULASKI BANK   EMPLOYEE         By: /s/ Gary W. Douglass   /s/ Stephan R. Greiff
Name:   Gary W. Douglass   Stephan R. Greiff Title: CEO             Date:
1/27/16   Date:  1-14-16       BUSEY BANK             By: /s/ Robin Elliott    
Name: Robin Elliott     Title: CFO     Date: 1/27/16    

 

 5 

